Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 1 of 25 PageID 45




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

    JAMKIREA WILLIAMS,

       Plaintiff,                                   Case No. 6:21-CV-1200-WWB-DCI
v.

SIERRA LAND GROUP, INC., CARIBE
ROYALE ORLANDO, and JOHN DOE #1-10
and JANE DOE #1-10 (such names being
fictitious as their true names are presently
unknown, JOHN DOE ENTITY, (such entity
being a fictitious entity that manages the hotel
known as The Caribe Royale Orlando),

      Defendant.
_________________________________________/

      DEFENDANT’S, CARIBE ROYALE RESORT SUITES1, MOTION TO
        DISMISS PLAINTIFF’S COMPLAINT AND INCORPORATED
                      MEMORANDUM OF LAW

       Defendant, CARIBE ROYALE RESORT SUITES (“Defendant” or “Caribe”),

by and through undersigned counsel and pursuant to Fed. R. Civ. P. 12(b)(6), hereby

files this Motion to Dismiss Plaintiff’s Complaint and Incorporated Memorandum of

Law, and in support thereof states as follows:

                                     INTRODUCTION

       This matter was instituted by Plaintiff on July 30, 2021. Plaintiff attempts to

assert numerous claims against Defendant (and various unnamed and unidentified

individuals) arising out of her one-night stay at Caribe’s vacation property in Orlando,


1
 Sierra Land Group, Inc., which has not yet been served with the Complaint, is the parent company
of Sierra Florida Hotels, LLC which owns and operates Sierra Orlando Properties Ltd. d/b/a Caribe
Royale Resort Suites, the subject property located at 8101 World Center Drive, Orlando, FL 32821.
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 2 of 25 PageID 46




Florida from March 20, 2021 to March 21, 2021. The crux of Plaintiff’s Complaint is

that she was discriminated against on the basis of her race. Specifically, the Complaint

asserts the following claims: Count I - Violation of 42 U.S.C. 1981; Count II - Violation

of 42 U.S.C. 2000(a); Count III - Unlawful discrimination under Florida Statutes

Chapter 760; Count IV - Intentional infliction of emotional distress; Count V -

Negligent infliction of emotional distress; Count VI - Premises liability; and Count VII

- Negligent hiring, entrustment and/or supervision. (Compl. ¶¶ 54-88.)

         The Complaint, however, is completely devoid of any facts whatsoever

establishing that the purported single act upon which Plaintiff bases her claims was

committed by Defendant, or anyone acting on its behalf. Specifically, there is no

factual support upon which to conclude that Defendant discriminated against Plaintiff

or otherwise bears any responsibility for the unwitnessed and unobserved

discriminatory act upon which Plaintiff’s claims are based, i.e., the spilled Milkshake

on her vehicle in the parking lot of Defendant’s hotel, along with a Banana and a Note

(hereinafter the “Incident”). Id., ¶ 29. At best, Plaintiff’s Complaint posits that

Defendant should be responsible for failing to prevent Plaintiff from experiencing

shock, embarrassment, and distress resulting from the misconduct of some

unidentified and unknown third-party actor during her stay beyond reasonable

measures. Other than pure conjecture, however, she pleads no factual allegations that

the Incident, which was not captured on surveillance footage and which was only

discovered by her family on the morning of March 21, 2021, was either intentionally

perpetrated by, or done with the knowledge of, Defendant or any of its employees.

                                           2
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 3 of 25 PageID 47




         Additionally, the Complaint is procedurally defective. It is a quintessential

“shotgun” pleading which: (a) contains multiple counts where each count adopts the

allegations of all preceding counts, causing each successive count to carry all that came

before and the last count to be a combination of the entire complaint; (b) is replete with

conclusory and vague allegations of wrongdoing and immaterial facts not obviously

connected to any particular cause of action; and (c) asserts multiple claims against

multiple defendants (some name and some unnamed) without specifying which of the

defendants are responsible for which acts or omissions, or which of the defendants the

claim is brought against. In essence, it is a pleading of the kind the Eleventh Circuit

has condemned repeatedly. See Lola v. Monroe Cnty. Sheriff, No. 4:18-cv-10218-KMM,

2021 U.S. Dist. LEXIS 10741, at *6-7 (S.D. Fla., Jan. 19, 2021).

         In sum, the Complaint is not only procedurally defective, but there is also no

factual basis upon which to conclude that Defendant either engaged in intentional

discrimination, or committed any tortious conduct with respect to Plaintiff during her

one-night stay upon which liability can reasonably be based. Plaintiff has failed to

properly state a cause of action as to Counts I through VII, therefore, the Complaint

must be dismissed.

                                    LEGAL ARGUMENT

         I.    Legal Standard for Motion to Dismiss

         Fed. R. Civ. P. 12(b)(6) provides that a party may assert the defense of failure

to state a cause of action by motion before pleading. “In ruling on a motion to dismiss

[for failure to state a cause of action], the court must accept the allegations of

                                             3
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 4 of 25 PageID 48




the complaint as true, and construe the allegations in the light most favorable to the

plaintiff.” Fin. Sec. Assurance, Inc. v. Stephens, Inc., 500 F. 3d 1276, 1282 (11th Cir.

2007).       However, in ruling on the motion to dismiss, the court should ignore

allegations that contain no more than opinions or legal conclusions. See South Florida

Water Mgmt. Dist. v. Montalvo, 84 F. 3d 402, 408 n.10 (11th Cir. 1996) (dicta); see also

Robinson v. Jewish Ctr. Towers, 993 F. Supp. 1475, 1476 (M.D. Fla. 1998) (noting that

in considering a motion to dismiss, a court “will not accept, without more, conclusory

allegations or legal conclusions masquerading as factual conclusions.”). Further,

“unsupported conclusions of law or of mixed law and fact are not sufficient to

withstand a dismissal under Rule 12(b)(6).” Marsh v. Butler County, 268 F. 3d 1014,

1037 (11th Cir. 2001) (en banc). It is also proper to dismiss a complaint “for failure to

state facts supporting each of the elements of a claim.” Iodice v. United States, 289 F. 3d

270, 280 (4th Cir. 2002).

         Additionally, Fed. R. Civ. P. 8(a)(2) requires that a complaint provide “a short

and plain statement of the claim showing that the pleader is entitled to relief.” While

this “does not require ‘detailed factual allegations,’ it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Rather, a complaint must have sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). A plausible claim must allege facts that are more than just what is

possible. Id.

                                             4
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 5 of 25 PageID 49




         II.   The Shotgun Complaint Should Be Dismissed Based on its Overall
               Pleading Deficiencies

         Plaintiff’s Complaint is a quintessential shotgun pleading as admonished at

length by the United States Court of Appeals for the Eleventh Circuit. Lola, 2021 U.S.

Dist. LEXIS at *6-7 (quoting Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313,

1321-23 (11th Cir. 2015)) (“The unifying characteristic of all types of shotgun

pleadings is that they fail to one degree or another, and in one way or another, to give

the defendants adequate notice of the claims against them and the grounds upon which

each claim rests.”)

         First, the Complaint incorrectly incorporates the introductory paragraphs, the

paragraphs in the “Facts” section, and the paragraphs in the preceding counts into the

subsequent counts. For example, Count II incorporates the introductory paragraphs

(¶¶ 1-53), as well as the paragraphs of Count I (¶¶ 54-63). Similarly, Count III

incorporates the introductory paragraphs (¶¶ 1-53), as well as the paragraphs of Count

I and Count II (¶¶ 54-66), and so forth. In this way, it is not clear which factual

allegations are material to each of the seven Counts asserted. Second, the Complaint

contains numerous speculative, conclusory, and vague allegations of wrongdoing

which are nothing more than threadbare recitals of the elements of the claims. See id.,

¶¶ 37, 49, 50, 55, 56, 57, 59, 60, 65, 75, 82, 83, 90, 91. Additionally, each of the seven

Counts fails to identify against which of the purported twenty-three possible

Defendant(s) the claim is brought. In all of these ways, the Complaint violates Fed. R.

Civ. P. 8(a)(2) in that it is not a “short and plain statement of the claim,” and it also


                                            5
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 6 of 25 PageID 50




fails to fulfill Rule 10(b)’s requirement that discrete claims should be pled in separate

counts. See Fed. R. Civ. P 10(b) (“…[E]ach claim founded on a separate transaction

or occurrence…must be stated in a separate count…”); See also Magluta v. Samples, 256

F. 3d 1282, 1284 (11th Cir. 2001) (“This type of pleading…is the type of complaint

that we have criticized time and again.”)

         District courts confronted by shotgun pleadings have the inherent authority to

demand plaintiffs to replead the allegations. See Johnson Enters. of Jacksonville, Inc. v.

FPL Group, Inc., 162 F. 3d 1290, 1332 n.94 (11th Cir. 1998). It is appropriate for this

Court to exercise that authority here. For all of the aforementioned reasons, Plaintiff’s

shotgun Complaint should be dismissed.

         Lastly, Plaintiff has failed to identify any specific individuals or employees of

Defendant against whom she has filed her claims. Instead, the caption of the

Complaint names, “JOHN DOE # 1-10 and JANE DOE # 1-10” as Defendants with

the parenthetical, “(such names being fictious as their true names are presently

unknown).” The Complaint generally alleges, “Defendants John Doe # 1-10 and Jane

Doe # 1-10, at all pertinent times, were managers, employees, agents, servants, and

supervisors of CARIBE ROYALE” and that they are being “sued in their individual

and official capacities.” (Compl. ¶¶ 12-13.) “[F]ictious-party pleading is not permitted

in federal court.” Richardson v. Johnson, 598 F. 3d 734, 738 (11th Cir. 2010) (per curiam)

(citing New v. Sports & Recreation, Inc., 114 F. 3d 1092, 1094 n.1 (11th Cir. 1997)). In

Briggs v. Hancock, No. 3:13-CV-212-J-39MCR, 2014 U.S. Dist. LEXIS 149715, at *29

(M.D. Fla. Oct 21, 2014), this Court sua sponte dismissed two such unidentified

                                             6
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 7 of 25 PageID 51




defendants (i.e., John Doe and Jane Doe) where their job positions were generally

described but the Complaint was not sufficiently specific to either: (a) identify the

defendants among the many people employed; or (b) identify the individuals so they

could be properly served with process. Accordingly, the Court dismissed Defendant

John Doe and Defendant Jane Doe from the action, and instructed the Clerk to

terminate them on the docket. Id., at *30. The very same result is warranted here.

         III.   Count I Must Be Dismissed For Failure to State a Claim as Plaintiff
                Has Not Alleged Any Intent to Discriminate on the Basis of Race by
                Defendant as Required By 42 U.S.C. § 1981

         To properly assert a claim under 42 U.S.C. § 1981 (2021), a plaintiff must allege

(1) that the plaintiff is a member of a racial minority; (2) an intent to discriminate on

the basis of race by the defendant; and (3) that the discrimination concerns one or more

of the activities enumerated in the statute. Rutstein v. Avis Rent-A-Car Sys., Inc., 211 F.

3d 1228, 1235 (11th Cir. 2000) (distinguished on unrelated grounds regarding class

certification).

         Plaintiff provides no factual support whatsoever regarding the critical second

element of the claim, namely any intention by Defendant to discriminate against her

on the basis of race. Instead, the “Facts” of the Complaint simply set forth mere

allegations that the “Incident” occurred, and that Plaintiff was “terrified, shocked,

embarrassed and distressed” upon learning of same. (Compl. ¶¶ 25- 30.) Indeed, the

only actions alleged to have been committed by Defendant (through its unknown and

unidentified representatives) are the purported “refusal and/or failure to investigate”

the Incident (Id., ¶ 38); the “failure to show any sympathy…or do anything to make

                                             7
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 8 of 25 PageID 52




her or her children feel safe” (Id., ¶44); and that Defendant was “unwilling to review

any security footage to ascertain who at the CARIBE ROYALE committed the

aforementioned acts.” Id., ¶ 45. Plaintiff’s Complaint unsuccessfully attempts to

attribute some responsibility for the Incident to Defendant based on nothing more than

the allegation that the Note was written on Defendant’s stationary, and Plaintiff’s

speculative and erroneous suspicion that Defendant’s dining card contains what she

believes to be “a chocolate milkshake cup-stain” which made it “apparent” that

Defendant “committed the underlying Incident.” Id., ¶¶ 27, 48-50. Such allegations

are not sufficient to raise Plaintiff’s right to relief against Defendant under § 1981 above

the “speculative level.” See Simoes v. Wintermere Pointe Homeowners Assoc., No. 6:08-

CV-01384-LSC, 2008 U.S. Dist. LEXIS 86943, at *7-9 (M.D. Fla. Oct. 28, 2008)

(citing Twombly, 550 U.S. 544, at 555 (dismissing race discrimination claim against

individual officers under § 1981 where complaint failed to include any facts regarding

the manner in which each officer allegedly participated in the purported

discrimination)).

         Moreover, Count I itself contains nothing more than conclusory and vague

allegations of discrimination. Additionally, paragraph 55 of the Complaint merely

alleges that “Plaintiff faced discrimination, profiling and harassment due to her race,”

but nowhere does the Count (or the Complaint as a whole) allege facts that Defendant

intentionally committed such conduct. Id., ¶ 55 (emphasis added). Where “[s]uch

treatment” or “[s]uch actions” are alleged to have been committed by Defendant, it is

only done so in a conclusory and vague fashion. See id., ¶¶ 56, 57, 60. “[T]hreadbare

                                             8
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 9 of 25 PageID 53




recitals of the elements of a cause of action, supported by conclusory statements” are

not acceptable to sufficiently plead a claim. Benaddi v. Jarvis, No. 8:15-cv-2143-T-

33TGW, 2016 U.S. Dist. LEXIS 88134, at *9 (M.D. Fla. July 7, 2016) (citing Ashcroft,

556 U.S. at 678). Section 1981 “can only be violated by purposeful discrimination.”

General Bldg. Contractors Ass’n, Inc. v. Pennsylvania, 458 U.S. 375, 391 (1982); Freeman v.

Motor Convoy, Inc., 700 F. 2d 1339, 1350 (11th Cir. 1983) (“A showing of

discriminatory purpose is required to prove a prima facie case of discrimination under

42 U.S.C. § 1981.”) Plaintiff’s allegations fall short of meeting this essential element

entirely as there are no allegations that Defendant had any intent to discriminate

against her or treat her less favorably due to her race.

         In fact, Plaintiff’s asserted facts undermine this allegation entirely. The

Complaint describes helpful actions by Defendant’s alleged employees toward Plaintiff

on March 21, 2021 following her discovery of the Incident, including: immediate

response to her call by the front desk and Security department (Compl. ¶ 31-32);

cooperation with the Orange County Sheriff’s office, who was called by Plaintiff (Id.,

¶ 34); requested completion of a “guest statement” (Id., ¶ 35); washing of Plaintiff’s

vehicle (Id., ¶ 40); issuance of a full refund for Plaintiff’s stay (Id., ¶ 46); and providing

Plaintiff with all available documentation relating to Security’s investigation of the

Incident including, but not limited to, business cards for supervisors who could further

assist Plaintiff. Id., ¶ 47.2


2
 Due to the shotgun nature of the Complaint as discussed above, it is difficult to ascertain whether
Plaintiff is attempting to base her discrimination claim on any of this alleged conduct.

                                                 9
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 10 of 25 PageID 54




         In sum, there is simply no allegation or factual support in the Complaint

regarding the second critical element of a claim for discrimination under § 1981 –

namely, Defendant’s intent to discriminate against Plaintiff on the basis her race. On

the contrary, Count I contains an explicit allegation of negligence, rather than

intentional, conduct. (“The DEFENDANTS…could have avoided the Incident by

exercising minimal care for guests thereof.”) Id., ¶ 59. Plaintiff has utterly failed to

plead the essential element of Defendant’s intent to discriminate against her on the

basis of race in order to establish a cause of action in violation of § 1981. Therefore,

Count I must be dismissed.3

         IV.   Count II For Unlawful Discrimination Under 42 U.S.C. § 2000a Must
               Be Dismissed For Failure to Exhaust Administrative Remedies As
               Plaintiff Failed to Provide Mandatory Written Notice of Her Claim to
               the Florida Commission on Human Relations

         Count II of Plaintiff’s Complaint, “Unlawful Discrimination 42 USC 2000-a”,

purports to assert discrimination on the basis of race based on the allegation that

“Defendants have denied Plaintiff the same right to enjoy the benefits, privileges,

terms, and conditions of contract as is, and was, enjoyed by non-African-American

guests, in violation of Plaintiff’s rights under the Civil Rights Act of 1866, 42 U.S.C. §

1981.” (Compl. ¶ 65.) 42 U.S.C. § 2000a (2021) provides, “All persons shall be entitled

to the full and equal enjoyment of the goods, services, facilities, privileges, advantages,


3
  Plaintiff’s attempt to request punitive damages in the Complaint based on nothing more than the
conclusory allegation contained in paragraph 59 of Count I must also fail as Plaintiff has not put forth
any facts demonstrating that Defendant acted with “malice or [with] reckless indifference” pursuant
to § 1981(b)(1). (Compl. ¶ 59.) Ferrill v. Parker Grp., Inc., 168 F. 3d 468, 476 (11th Cir. 1999) citing
Smith v. Wade, 461 U.S. 30, 56 (1983). See also Splunge v. Shoney’s Inc., 97 F. 3d 488, 491 (11th Cir.
1996).

                                                  10
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 11 of 25 PageID 55




and accommodations of any place of public accommodation, as defined in this section,

without discrimination or segregation on the ground of race, color, religion, or

national origin.”

         Certain procedural requirements must be met before such a claim can be

asserted in federal court. Specifically, § 2000a-3(c) provides in relevant part:

         [N]o civil action may be brought under subsection (a) before the expiration of
         thirty days after written notice of such alleged act or practice has been given to
         the appropriate State or local authority by registered mail or in person, provided
         that the court may stay proceedings in such civil action pending the termination
         of State or local enforcement proceedings.

         The Florida Civil Rights Act, Fla. Stat. § 760.08 (2020) (“FCRA”), prohibits an

individual from being denied access to places of public accommodation, which mirrors

the provision in § 2000a referenced above.4 The Florida Commission on Human

Relations (“FCHR”) is the state agency charged with investigating such complaints

under the FCRA. See FLA. STAT. §§ 760.02, 760.11 (2020). Thus, prior to filing a civil

action in federal court in Florida alleging a claim pursuant § 2000a, a plaintiff is

required to provide written notice to the FCHR of the alleged discriminatory conduct,

and the federal court has the discretion to stay proceedings “pending the termination

of State or local enforcement proceedings.” § 2000(a)(3)(c).

         Here, Plaintiff has not pled that she complied with the statutory written notice

requirement, nor does the Complaint otherwise address this prerequisite. Rather than



4
 FLA. STAT. § 760.08, Discrimination in places of public accommodation, states: “All persons are
entitled to the full and equal enjoyment of the goods, services, facilities, privileges, advantages, and
accommodations of any place of public accommodation without discrimination or segregation on the
ground of race, color, national origin, sex, pregnancy, handicap, familial status, or religion.”

                                                  11
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 12 of 25 PageID 56




utilizing the required resolution methods available through the FCHR, Plaintiff has

filed the instant lawsuit in violation of the applicable federal and state procedures

which govern her claim. Accordingly, Count II of the Complaint must be dismissed

for failure to exhaust administrative remedies. See, e.g., Adeniji v. Fla. State Coll., No.

3:11-cv-443-J-34TEM, 2012 U.S. Dist. LEXIS 67438, at *12-13 (M.D. Fla. Jan. 31,

2012) (dismissing plaintiff’s complaint containing discrimination claim pursuant to §

2000a for failure to allege compliance with notice requirements of § 2000a-3(c) and

failure to exhaust administrative remedies available through state agency responsible

for investigating claims); Brown v. Zaveri, 164 F. Supp. 2d 1354, 1356 (S.D. Fla. 2001)

(dismissing customer’s race discrimination claim against fast food restaurant under §

2000a for failure to exhaust administrative remedies because he had not filed

complaint with FCHR before bringing public accommodation claim to federal court).

This Court’s decision in Robinson v. Power Pizza, 993 F. Supp. 1458, 1461 (M.D. Fla.

1998), denying a motion to dismiss such a claim on this basis is easily distinguishable.

In Robinson, the Court’s denial was based on the fact that plaintiff was seeking

extraordinary relief in the form of a preliminary injunction and the State authority, i.e.,

the FCHR, has no authority to provide such relief. Id. Here, Plaintiff is seeking

monetary damages only. See Compl. Prayer for Relief, pp. 15-16, ¶¶(a)-(h). Moreover,

the Complaint contains no allegation of urgency that might justify waiver of the

statutory notice requirement.

         For all these reasons, Count II of Plaintiff’s Complaint must be dismissed

pursuant to § 2000a-3.

                                            12
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 13 of 25 PageID 57




         V.    Count III for Unlawful Discrimination Under the FCRA Must Also
               Be Dismissed For Failure to Exhaust Administrative Remedies
               Pursuant to Fla. Stat. § 760.07 (2020)

         Count III of Plaintiff’s Complaint, “Unlawful Discrimination Chapter 760 of

the Florida Statutes”, purports to assert a state law claim of racial discrimination

pursuant to the FCRA. However, certain procedural requirements must be met before

such a claim can be asserted in court. See discussion supra Part IV; FLA. STAT. § 760.11,

760.07 (2020) (“If the statute prohibiting unlawful discrimination provides an

administrative remedy, the action for equitable relief and damages provided for in this

section may be initiated only after the plaintiff has exhausted his or her administrative

remedy.”)

         Count III fails to state a cause of action because the Complaint is completely

devoid of any allegation that Plaintiff has complied with the jurisdictional prerequisites

of the FCRA. Specifically, the Complaint contains no allegation that Plaintiff has

complied with the notice requirements and alerted the FCHR to her claim as required

by Fla. Stat. § 760.11. A plaintiff’s exhaustion of administrative remedies under Fla.

Stat. § 760.11 is a jurisdictional prerequisite to filing an action under the FCRA. Jones

v. Bank of Am., 985 F. Supp. 2d 1320, 1324-25 (M.D. Fla. 2013).

         Plaintiff has failed to allege sufficient facts to demonstrate compliance with the

statutory requirements of the FCRA, and has failed to exhaust her required

administrative remedies available through the FCHR prior to filing this civil action

asserting a discrimination claim under Florida law. Therefore, Count III must be

dismissed.

                                             13
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 14 of 25 PageID 58




         VI.   Count IV For Intentional Infliction of Emotional Distress Must Be
               Dismissed for Failure to State a Claim As Plaintiff Has Not Pled the
               Essential Elements to Meet the High Standard for Such a Claim

         A prima facie case for the intentional infliction of emotional distress includes:

“(1) deliberate or reckless infliction of mental suffering; (2) outrageous conduct; (3) the

conduct caused the emotional distress; and (4) the distress was severe.” Nettles v. City

of Leesburg – Police Dept., 415 F. App’x 116, 122 (11th Cir. 2010) (quoting Hart v. United

States, 894 F.2d 1539, 1548 (11th Cir. 1990)).

         Florida has a “very high standard for claims of intentional infliction of

emotional distress, and only in extreme circumstances will courts uphold such claims.”

Estate of Duckett v. Cable News Network LLLP (CNN), No. 5:06-cv-444-Oc-10GRJ, 2008

U.S. Dist. LEXIS 88667, at *14 (M.D. Fla. July 30, 2008). The Complaint falls

woefully short of this high standard. None of the facts alleged therein satisfy the

requirements for the first, second, and fourth elements of the claim. Plaintiff has not

pled facts constituting deliberate or reckless infliction of mental suffering by

Defendant. Nor has she pled facts constituting outrageous conduct by Defendant.

Recklessness involves conduct where the actor has reason to know of “facts which

create a high degree of risk of harm to another and deliberately proceeds to act, or to

fail to act, in conscious disregard of, or indifference to, that risk. Restatement (Second)

of Torts § 500 cmt. a (1965). Another view of recklessness describes that the actor has

reason to know of facts “but does not realize or appreciate the high degree of risk

involved, although a reasonable man in his position would do so.” Id. The Complaint



                                             14
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 15 of 25 PageID 59




is completely devoid of any allegations of fact regarding Defendant’s knowledge or

conduct that rise to this level.

         The second prong as to outrageous conduct is highly dependent on factual

circumstances alleged, however, it is ultimately a question of law properly considered

by this Court. Lopez v. Target Corp., 676 F. 3d 1230, 1236 (11th Cir. 2012) (affirming

district court’s dismissal of intentional infliction claim after determining “whether

[defendant’s] alleged conduct is sufficiently outrageous to state an IIED claim”); Bloom

v. Miami-Dade County, 816 F. Supp. 2d 1265, 1289 (S.D. Fla.2011) (Hoeveler, J.)

(“Accepting all allegation as true, Plaintiffs have not demonstrated that [defendant’s]

conduct was so outrageous as to be deemed “atrocious.”). Florida law holds that

liability for the intentional infliction of emotional distress “does not extend to mere

insults, indignities, threats, or false accusations.” Lopez, 676 F.3d at 1236 (citing

Williams v. Worldwide Flight Servs. Inc., 877 So. 2d 869, 870 (Fla. 3d Dist. Ct. App.

2004)) (per curiam). In this instance, Plaintiff has not demonstrated any conduct by

Defendant “as to go beyond all possible bounds of decency” and is “utterly intolerable

in a civilized community.” Metropolitan Life Ins. Co. v. McCarson, 467 So. 2d 277, 278-

9 (Fla. 1985) (quoting Restatement (Second) of Torts § 46 cmt. d (1965)).

         The allegations upon which Plaintiff bases her claim include: “Plaintiff’s

vandalized vehicle, banana left on her vehicle, and the Note, failure to investigate

and/or properly investigate the Incident, washing of Plaintiff’s vehicle without her

prior consent and/or approval after the Incident was reported to CARIBE ROYALE

SECURITY, and which exhibited a complete lack of remorse, sympathy, and respect

                                          15
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 16 of 25 PageID 60




for Plaintiff…” (Compl. ¶ 73.)        However, as noted above, there are no factual

allegations – beyond mere conjecture and speculation -- that Defendant committed or

participated in the act of vandalizing her vehicle; that Defendant committed or

participated in the act of leaving the banana on her vehicle; or that Defendant

committed or participated in the act of authoring the Note. There are similarly no

factual allegations that Defendant was aware of -- or had any knowledge whatsoever

of -- the risk of such potential acts being perpetrated by some unknown third-party in

the parking lot of the hotel. In short, there is no evidence that Defendant was in any

way responsible for the Incident that serves as the basis for Plaintiff’s Complaint.

Moreover, in cases where there were allegations of specific action and/or deliberate

conduct by a place of public accommodation against a racial minority, courts have

determined that allegations of conduct similar in nature to that alleged here were not

sufficient to support a claim for intentional infliction of emotional distress. See Brown,

164 F. Supp. 2d at 1363 (plaintiff's intentional infliction of emotional distress claim

rejected when plaintiff was a fast-food restaurant customer and manager of restaurant

refused to serve plaintiff, ordered the rest of the staff to refuse to serve plaintiff, called

plaintiff “Nigger,” and repeatedly assaulted plaintiff).

         Lastly, while Plaintiff described experiencing psychological responses to the

Incident in her Complaint (i.e., feeling “terrified, shocked, embarrassed and distressed”

(Compl. ¶ 30.)), the Complaint contains no allegations or facts to satisfy the

requirement of severe distress beyond the conclusory allegation that the Incident has

“caused significant damages to the Plaintiffs. (sic)” Id., ¶ 75. Plaintiff has alleged

                                             16
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 17 of 25 PageID 61




something fundamentally different from verbal or physical abuse which must rise to

the level of severity that “no reasonable person could be expected to endure it.” Snyder

v. Phelps, 562 U.S. 443, 461 (2011) (dismissing plaintiff’s claim for intentional infliction

of emotional distress concerning defendant’s protest with signs near the military

funeral of plaintiff’s son). Fear, embarrassment, and shock are legitimate maladies.

However, by themselves, they are not sufficient to establish emotional distress that is

beyond a reasonable person’s capacity to endure given Plaintiff’s provided facts. Id.

         For all of these reasons, Plaintiff’s claim for intentional infliction of emotional

distress in Count IV of the Complaint must be dismissed for failure to state a cause of

action. The Complaint does not assert facts constituting the extreme circumstances in

which the courts would uphold such a claim. None of the facts alleged satisfy the first,

second, and fourth elements of the claim. On the contrary, even taking the Complaint’s

allegations as true, the Complaint falls woefully short of meeting the “very high

standard” established by Florida courts for demonstrating liability for such claims.

         VII. Count V For Negligent Infliction of Emotional Distress Must Be
              Dismissed for Failure to State a Claim As Plaintiff Has Not Alleged a
              Physical Injury/Impact Nor Has Plaintiff Alleged that She Saw,
              Heard, or Arrived in the Parking Lot as the Incident Was Occurring

         Count V of Plaintiff’s Complaint for negligent infliction of emotional distress is

similarly subject to dismissal. At its core, this Count alleges negligence by Defendant.

Plaintiff has failed to assert the essential elements of this cause of action, namely that

her alleged emotional distress flows from a physical injury Plaintiff sustained in an

impact, or that she was otherwise involved in the Incident or placed in immediate risk


                                             17
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 18 of 25 PageID 62




of physical harm by Defendant’s negligent conduct. Fla. Dep’t of Corr. V. Abril, 969 So.

2d 201, 206 (Fla. 2007) (quoting R.J. v. Humana of Fla., Inc., 652 So. 2d 360, 362 (Fla.

1995)); Nielsen v. MSC Crociere S.A., No. 10-62548-CIV-DIMITROULEAS, 2011 U.S.

Dist. LEXIS 158852, at *27-28 (S.D. Fla. June 24, 2011) (dismissing plaintiff's claim

for negligent infliction of emotional distress for failure to allege sufficient facts to meet

the zone of danger test).

         "The impact rule, as applied in Florida, requires that ‘before a plaintiff can

recover damages for emotional distress caused by the negligence of another, the

emotional distress suffered must flow from physical injuries the plaintiff sustained in

an impact.’” Abril, 969 So. 2d at 206 (quoting R.J., 652 So. 2d at 362). The impact rule

bars recovery for solely “psychic injuries resulting from such trauma.” Zell v. Meek, 665

So. 2d 1048, 1052 (Fla. 1995). See also LeGrande Emmanual, 889 So. 2d 991, 995 (Fla.

3d DCA 2004) (finding that memory loss and the exacerbation of a preexisting

condition were insufficient to support a cause of action for negligent infliction of

emotional distress); R.J., 652 So. 2d at 364 (finding that “hypertension, pain and

suffering, mental anguish, loss of capacity for the enjoyment of life” are “intangible,

mental injuries [that] are insufficient to meet the physical injury required under the

impact rule.”).

         In support of this Count, Plaintiff only categorically alleges that she has suffered

“severe emotional distress” as a result of the Incident. (Compl. ¶ 79.) The Complaint

contains no allegations whatsoever that Plaintiff sustained an impact or suffered any

physical injuries from which her emotional distress flows. Accordingly, Plaintiff is

                                              18
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 19 of 25 PageID 63




barred from bringing the instant claim as it is not sufficient to assert intangible maladies

to meet the Florida impact rule.

         Florida law provides an exception where plaintiff has not suffered a physical

impact where the “mental distress must be ‘manifested by physical injury,’ the plaintiff

must be ‘involved’ in the incident by seeing, hearing, or arriving on the scene as the

traumatizing event occurs, and the plaintiff must suffer the complained-of mental

distress and accompanying physical impairment ‘within a short time’ of the incident.”

Eagle-Picher Indus. V. Cox, 481 So. 2d 517, 526 (Fla. 3d DCA 1985) (citing Champion v.

Gray, 478 So. 2d 17 (Fla. 1985) aff’d on rehearing, So. 2d (Fla. 1985)). The Complaint

also contains no allegations of fact whatsoever constituting any elements of this

exception. Specifically, Plaintiff has not alleged any physical injury. Plaintiff has not

alleged that she was involved in the Incident, or otherwise saw, heard, or arrived in

the parking lot as it was occurring. On the contrary, the Complaint merely alleges that

Plaintiff parked in the parking lot around 11:30 p.m. on March 20, 2021, and “[t]he

next morning, on March 21, 2021, at approximately 8:30 a.m., two (2) of Plaintiff’s

children approached Plaintiff’s vehicle” and noticed the Incident, which had already

occurred. (Compl. ¶¶ 19-25.) Plaintiff’s oldest child then reported what he observed to

Plaintiff. Id., ¶ 26. As such, the claim is subject to dismissal. See Nielsen, 2011 U.S.

Dist. LEXIS 158852, at *27-28.

         In sum, Plaintiff has not pled a cause of action upon which relief can be granted

by her lack of physical manifestations as required by the Florida impact rule and the



                                             19
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 20 of 25 PageID 64




exception thereto. Therefore, Count IV of the Complaint asserting a claim for

negligent infliction of emotional distress must similarly be dismissed.

         VIII. Count VI For Premises Liability Must Be Dismissed for Failure to
               State a Claim As Plaintiff Has Not Alleged that Defendant Breached
               its Duty of Due Care, Nor Has She Alleged a Physical Injury or
               Property Damage

         An allegation of premises liability is rooted in a negligence claim, in addition to

specific elements related to the control of the premises and existence of a dangerous

condition. Lisanti v. City of Port Richey,787 So. 2d 36, 37 (Fla. 2d DCA 2001). More

specifically, premises liability concerns the negligence of a defendant in allowing

licensees and invitees to enter an area on the property, without warning, where that

owner/operator could foresee that such persons could be injured by a dangerous

condition on the property that is not readily apparent. Houssami v. Nofal, 578 So. 2d

495, 496 (Fla. 5th DCA 1991).

         Plaintiff has failed to assert the essential element of damages that she seeks relief

from as she does not allege any physical injuries nor property damage as a result of the

Incident whatsoever. Rather, Plaintiff vaguely states that she “did sustain injuries” and

“continues to be damaged.” (Compl. ¶¶ 82, 86.) However, this recitation of a necessary

element with no factual basis is not sufficient to survive a motion to dismiss pursuant

to Fed. R. C. P. 12(b)(6). As discussed above, Plaintiff did not assert arriving at the

scene at the time of the Incident occurring, or any physical manifestations of emotional

distress after learning about the Incident. See discussion supra Part VII. Nor did she




                                              20
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 21 of 25 PageID 65




allege any damage to personal property. Therefore, she has not asserted a claim upon

which relief can be provided.

         Despite the fundamental need for dismissal based on the lack of damages,

Plaintiff has inappropriately assigned Defendant the heightened duty to maintain the

premises “free from conditions that would render it dangerous or unsafe” (Compl. ¶

83.) Under Florida law, Defendant owes a duty to invitees to use due care to maintain

its premises in a reasonably safe condition and a duty to warn of concealed dangers

known to the owner which are unknown to the invitee and cannot be discovered

through the exercise of due care. Dampier v. Morgan Tire & Auto, LLC, 82 So. 3d 204,

206 (5th DCA 2012). Plaintiff failed to identify any specific actions by Defendant that

assert a breach of duty to maintain the property in a reasonably safe fashion beyond

her feeling that Defendant “was reluctant to investigate” and failed to “make her or

her children feel safe”. (Compl. ¶¶ 37, 44.) It is not consistent with Florida law to

require Defendant to provide constant security of each patron’s vehicle to prevent

incidents like this from occurring, despite Plaintiff’s assertion.

         Lastly, the mere fact that the Incident occurred, does not presume that a

“dangerous condition” existed. See Isbell v. Carnival Corp., 462 F. Supp. 2d 1232, 1237

(S.D. Fla. 2006). Rather, Plaintiff has alleged a purely emotional response to the

Incident, which concerns unacceptable conduct by an unknown third-party on

Defendant’s property. This is fundamentally different from a physical condition in

Defendant’s control that caused identifiable damage. Plaintiff has failed to assert any

factual basis beyond conjecture that Defendant created, had knowledge of, or failed to

                                            21
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 22 of 25 PageID 66




warn or protect her against the possibility of the Incident. For these reasons, Count

VI must be dismissed for failure to state a cause of action upon which relief can be

granted.

         IX.   Count VII Must Be Dismissed for Failure to State a Claim As Plaintiff
               Has Not Properly Pled the Essential Elements of A Negligent Hiring,
               Entrustment and/or Supervision Claim

         “Under Florida law, the underlying wrong allegedly committed by an employee

in a negligent supervision or negligent retention claim must be based on an injury

resulting from a tort which is recognized under common law.” Scelta v. Delicatessen

Support Servs., Inc., 57 F. Supp. 2d 1327, 1348 (M.D. Fla. 1999). Florida courts

addressing this issue have indicated that an employer does not owe a common law

duty to its employees to maintain a workplace free from harassment. Ayubo v. City of

Edgewater, No. 6:08-cv-1197-ORL-31GJK, 2009 U.S. Dist. LEXIS 3119, at *8 (M.D.

Fla. Jan. 16, 2009) (dismissing plaintiff's negligent supervision and training claims

based on racial discrimination and holding Florida does not recognize a common law

claim for negligent failure to maintain a workplace free of discrimination); Freese v.

Wuesthoff Health Sys., No 6:06-cv-175-ORL-31JGG, 2006 U.S. Dist. LEXIS 31784, at

*31 (M.D. Fla. May 19, 2006) (dismissing plaintiff's claim for negligent hiring and

supervision for supervisor's harassment and discrimination in violation of Title VII of

the Civil Rights Act, the Age Discrimination in Employment Act, and FCRA as those

are not common law causes of action upon which a negligent supervision claim can

be asserted)). Accordingly, because there is no duty for an employer to maintain a

workplace free from discrimination or harassment vis-à-vis its employees, the Court

                                          22
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 23 of 25 PageID 67




similarly should not recognize a common law cause of action based on the negligent

failure to maintain an environment that is free from harassment or discrimination vis-

à-vis its customers. Consequently, Plaintiff is unable to satisfy the initial element of

her negligent supervision claim, and the claims should be dismissed.

         Additionally, the Complaint does not plead, with sufficient particularity, any

other purported common law tortious behavior by Defendant. Once again, this Count

contains only conclusory allegations of purported wrongdoing with no factual basis

for these conclusions. See Compl. ¶ 90 (“Defendants… fail[ed] to adhere to hospitality

standards, to enforce protocols or security mechanisms…and/or fail[ed] to adequately

train, supervise or retain adequate security to minimize the likelihood of harm suffered

by guests on the premises.”) There are no other allegations in the entire Complaint

where Plaintiff asserts grievous acts committed by an employee of Defendant that

constitute torts under Florida law.

         Additionally, to state a prima facie case for negligent hiring, entrustment and/or

supervision in Florida, a plaintiff must demonstrate that: (1) the employer was required

to make an appropriate investigation of the employee and failed to do so; (2) an

appropriate investigation would have revealed the unsuitability of the employee for

the particular duty to be performed or for employment in general; and (3) it was

unreasonable for the employer to hire the employee in light of the information he knew

or should have known. Hobirn, Inc. v. Aerotek, Inc., 787 F. Supp. 2d 1298, 1307 (S.D.

Fla. 2011) (citing Malicki v. Doe, 814 So. 2d 347, 361 (Fla. 2002)). Plaintiff has failed

to sufficiently allege any facts in support of the contention that Defendant breached a

                                             23
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 24 of 25 PageID 68




duty to Plaintiff in exercising reasonable care in hiring, entrusting, and supervising

their employees. As previously stated, there is no evidence whatsoever that any of

Defendant’s employees (either named or unnamed, identified or unidentified) are

responsible for the Incident. Plaintiff does not allege any facts in support of the

enumerated elements for the instant cause of action. Most fundamentally, Plaintiff

does not even identify any employees about whom Defendant purportedly (1) failed

to make an appropriate investigation; (2) which revealed any kind of relevant

unsuitability; or (3) which demonstrates Defendant’s subsequent unreasonableness in

hiring them. See discussion supra Part II. Failure to plead even the most basic

information about which individual(s)/employee(s) Defendant is alleged to have

negligently hired, entrusted, and supervised results in a failure to state a cause of action

upon which relief can be granted. For these reasons, Count VII of the Complaint must

be dismissed.

                                    CONCLUSION


         For all of the foregoing reasons, Plaintiff’s Complaint should be dismissed,

inclusive of Counts I through VII, for failure to state a cause of action as to each claim

as discussed above.

         WHEREFORE,        Defendant,     CARIBE       ROYALE       RESORT        SUITES,

respectfully requests that this Court enter an Order granting Defendant’s Motion to

Dismiss Plaintiff’s Complaint; dismissing Counts I through Count VII with prejudice,

and for such other relief the Court deems just and appropriate.


                                            24
18539926-3
Case 6:21-cv-01200-WWB-DCI Document 11 Filed 08/23/21 Page 25 of 25 PageID 69




Dated: August 23, 2021.                 Respectfully Submitted,

                                        /s/Jessica M. Farrelly
                                        JESSICA M. FARRELLY
                                        Florida Bar No.: 0103055
                                        FREEMAN MATHIS & GARY, LLP
                                        2502 N. Rocky Point Drive, Suite 860
                                        Tampa, Florida 33607
                                        Tel: (813) 774-6363
                                        Fax: (833) 330-0369
                                        jessica.farrelly@fmglaw.com
                                        kjones@fmglaw.com
                                        Attorneys for Defendant Caribe Royal Resort
                                        Suites


                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 23rd day of August 2021, I electronically filed

the foregoing with the Clerk of Court by using the CM/ECF system which will send

a notice of electronic filing to the following attorneys of record: Scott Grauman, Esq.

(scott@graumanlaw.com), Grauman Law P.C., 500 Village Square Crossing, Suite

101, Palm Beach Gardens, Florida 33410 (Attorneys for Plaintiff).

                                        /s/ Jessica M. Farrelly
                                        Attorney




                                          25
18539926-3
